  Case 19-18897       Doc 20      Filed 08/16/19 Entered 08/16/19 13:38:30           Desc Main
                                    Document     Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              CHICAGO DIVISION
                                    :
In re:                              :
                                    :
    Malko K. Odishoo                :  Case No.: 19-18897
    Marina I. Odishoo               :  Chapter 13
                                    :  Judge Janet S. Baer
       Debtor.                      :  *********************
                                    :

   OBJECTION OF BANK OF AMERICA, N.A. TO THE CONFIRMATION OF THE
                      PLAN (DOCKET NUMBER 2)

       Bank of America, N.A. ("Movant") by and through its undersigned counsel, objects to the

confirmation of the currently proposed plan ("Plan") filed by Malko K. Odishoo and Marina I.

Odishoo (collectively, ''Debtor'') as follows:

   1. Movant holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 259 Dover Dr Unit O, Des Plaines, IL 60018 ("Property").

   2. Movant filed a Proof of Claim in the amount of $80,591.95. This amount includes a pre-

       petition arrearage in the amount of $3,580.02.

   3. Debtor's Plan improperly treats Movant's secured claim. Debtor asserts a third party,

       Debtor’s daughter, will make post-petitions payments.

   4. Upon information and belief, Debtor still holds an interest in the Property.

   5. As a result, Debtor's Plan fails to meet the requirements of 11 U.S.C. §1325(a)(5) as it

       fails to provide for a secured claim. Movant requests that Debtor amend the Plan to

       either provide for or surrender Movant's claim.

       WHEREFORE, Movant respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Plan.


19-024770_SJW
 Case 19-18897   Doc 20   Filed 08/16/19 Entered 08/16/19 13:38:30     Desc Main
                            Document     Page 2 of 3


                                          Respectfully submitted,

                                              /s/ Sarah E. Barngrover
                                          Umair M. Malik (6304888)
                                          Todd J. Ruchman (6271827)
                                          Keith Levy (6279243)
                                          Sarah E. Barngrover (28840-64)
                                          Adam B. Hall (0088234)
                                          Edward H. Cahill (0088985)
                                          Manley Deas Kochalski LLC
                                          P.O. Box 165028
                                          Columbus OH 43216-5028
                                          Telephone: 614-220-5611
                                          Fax: 614-627-8181
                                          Attorneys for Movant
                                          The case attorney for this file is Umair M.
                                          Malik.
                                          Contact email is ummalik@manleydeas.com




19-024770_SJW
  Case 19-18897       Doc 20    Filed 08/16/19 Entered 08/16/19 13:38:30            Desc Main
                                  Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Bank of

America, N.A. to the Confirmation of the Original Plan was served on the parties listed below

via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for Malko K. Odishoo and Marina I. Odishoo, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on August _16 ,
2019:

   Malko K. Odishoo and Marina I. Odishoo, 1201 Citation Lane, Hanover Park, IL 60133

   Malko K. Odishoo and Marina I. Odishoo, 259 Dover Dr Unit O, Des Plaines, IL 60018

   Pnc Mortgage, Po Box 8703, Dayton, OH 45401
                                                          /s/ Sarah E. Barngrover




19-024770_SJW
